DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

         Claim(s) 1-3, 4, 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (US 2017/0229309)
  Han discloses a substrate etching apparatus for etching a substrate (page 7, para 0063), the substrate etching apparatus comprising:
 a treatment container 100 configured to accommodate a substrate 10 ( page 7, para 0062, fig. 7)
 a stage 200 on which the substrate 10 is placed, the stage being disposed in the treatment container 10 ( page 7, para 0062, fig. 7)
 a gas supply 300 configured to supply a treatment gas from an upper space above the stage 200 toward the stage ( page 7, para 0062, fig. 7)


 a central region S1 facing a central part of the stage; and an outer peripheral region S1 having a same central axis as the central region and configured to surround the central region (page 3, para 0045, fig. 7), wherein the gas supply 300 is capable of supplying the treatment gas, through gas distribution part 400, to each of the central region and the outer peripheral region (page 3, para 0044-0045)
   Regarding claim 2, Han discloses that the gas supply 300 further comprises: a ceiling plate 410 provided at an upper portion of the treatment container 100 (page 3, para 0045), a shower plate 440 disposed below the ceiling plate 410 and having a plurality of gas supply holes through which the treatment gas is supplied into the interior of the treatment container ( page 5, para 0052, fig. 7), a diffusion space surrounded by the ceiling plate and the shower plate ( fig. 7), a diffusion plate 430 provided in the diffusion space and having a plurality of gas diffusion holes 431 through which the treatment gas is diffused, wherein the diffusion space comprises:
a central diffusion space corresponding to the central region; and an outer peripheral diffusion space corresponding to the outer peripheral region ( page 5, para 0054, fig. 7), wherein the shower plate 440 comprises: a central shower plate provided to correspond to the central diffusion space: and an outer peripheral shower plate provided to correspond to the outer peripheral diffusion space ( page 5, para 0052, figs. 4, 7), wherein the plurality of gas supply holes are formed in each of the central shower plate and the outer peripheral shower plate ( page 5, para 0052), wherein the diffusion plate 430 comprises: a central diffusion plate provided in the central diffusion space; and an outer peripheral diffusion plate provided in the 

    PNG
    media_image1.png
    615
    707
    media_image1.png
    Greyscale

   Regarding claim 3, Han discloses that the ceiling plate 410 comprises: a central gas supply passage 411 through which the treatment gas is supplied to the central diffusion space; and
an outer peripheral gas supply passage 412, through which the treatment gas is supplied to the outer peripheral diffusion space, wherein a central gas introduction hole of the central gas supply passage is formed on an upper surface of the ceiling plate 410, wherein a central gas 
[AltContent: arrow]     Regarding claim 4, Han discloses that the ceiling plate 410 is constituted by staking an upper ceiling plate and a lower ceiling plate, wherein the central gas introduction hole 411 is formed on an upper surface of the upper ceiling plate 410 and wherein the central gas discharge hole is formed on a lower surface of the lower ceiling plate, and wherein a central gas supply extension passage extending radially is formed in the lower ceiling plate (page 4, para 0050, figs 4, 6),  Fig. 4                                                           upper ceiling plate
[AltContent: arrow]
    PNG
    media_image2.png
    248
    413
    media_image2.png
    Greyscale

                                                                          lower ceiling plate
   Regarding claim 10, Han discloses that the etching apparatus comprises a partition wall 120 provided in the treatment container to surround the stage 200 with a gap interposed between the partition wall 120 and an outer periphery of the stage 200, wherein a treatment space formed inside the partition wall and in the upper space above the stage and the gas exhauster 
 Regarding claim 12, Han discloses that a silicon film on the substrate is etched (page 3, para 0043, page 7, para 0063)

Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung (US 7,510,976)
         Sung discloses a substrate etching method for etching a substrate using a substrate etching apparatus (col 3, lines 20-25), the substrate etching apparatus comprises:
      a chamber 100/treatment container configured to accommodate a substrate 120  ( col 4, lines 24-30, fig. 3)
     a stage 115  on which the substrate is placed in the chamber/treatment container ( col 4, lines 24-29)
    a gas supply 170 configured to supply a treatment gas from an upper space above the stage toward the stage ( col 4, lines 45-50, fig. 3), wherein the gas supply comprises: a central region 160 facing a central part of the stage 115, and an outer peripheral region 165 having a same central axis as the central region and configured to surround the central region ( col 4, lines 43-54, fig. 3)
 wherein the substrate etching method comprises: supplying the treatment gas to the substrate 120 placed on the stage in each of the central region and the outer peripheral region ( col 4, lines 1-15, 45-67, col 5, lines 1-10, fig. 3)


Claim(s) 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (US 2015/0348755)
       Han discloses a substrate etching method for etching a substrate (page 7, para 0063), the substrate etching apparatus comprising:
      a treatment container 100 configured to accommodate a substrate 10 ( page 7, para 0062, fig. 7)
      a stage 200 on which the substrate 10 is placed, the stage being disposed in the treatment container 10 ( page 7, para 0062, fig. 7)
       a gas supply 300 configured to supply a treatment gas from an upper space above the stage 200 toward the stage (page 7, para 0062, fig. 7), wherein the gas supply comprises: a central region S1 facing a central part of the stage; and an outer peripheral region S1 having a same central axis as the central region and configured to surround the central region (page 3, para 0045, fig. 7), wherein the substrate etching method comprises: supplying the treatment gas to the substrate  placed on the stage in each of the central region and the outer peripheral region ( page 7, para 0061-0062, 0063, fig. 7)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      Claim(s) 5-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2017/0229309)  as applied to claim(s) 1-3, 4, 10, 12 above and further in view of Alayavalli et al (US 2016/0322200)
   The features of claims 1, 4 are set forth in paragraph 2 above. Unlike the instant claimed invention as per claims 5, 9, Han fails to disclose the limitation of wherein a pressure measurement passage for measuring a pressure in the treatment container is formed at a center of the gas supply, and a plurality of pressure measurement holes in communication with the pressure measurement passage is formed at a central portion of a lower surface of the central shower plate
 Alayavalli discloses a plasma apparatus comprises a pressure measurement passage 207 for measuring a pressure in a chamber is formed at a center of the showerhead/gas supply 118, and a plurality of pressure measurement holes 209  in communication with the pressure measurement passage ( page 4, para 0040-0041, figs 2A, 2B)

 Regarding claim 6, the modified reference of Han would have disclosed that the etching apparatus comprises a partition wall 120 provided in the treatment container to surround the stage 200 with a gap interposed between the partition wall 120 and an outer periphery of the stage 200 wherein a treatment space formed inside the partition wall and in the upper space above the stage and the gas exhauster 110 provided in a lower space below the stage are communicated with each other through a space between the partition wall 120 and the stage 200 ( page 3, para 0042, fig. 7)

Claim(s) 7-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2017/0229309) in view of Alayavalli et al (US 2016/0322200) as applied to claims 5-6 above and further in view of Sung (US 7,510,976)
   The features of claims 5-6 are set forth in paragraph 5 above. Regarding claims 7, 11, the modified reference of Han would have disclosed a mass flow controller configured to control a flow rate of the treatment gas supplied from the gas supply (page 3, para 0044). However, Han and Alayavalli fails to specifically disclose the limitations of wherein the treatment gas includes a fluorine containing gas and an inert gas, and wherein the controller executes a step of 
   Sung disclose a plasma processing apparatus comprises: a gas supply 170 configured to supply a treatment gas from an upper space above the stage 115 toward the stage, wherein the treatment gas includes a fluorine containing gas and an inert gas ( col 4, lines 15-20, 46-52), a  controller 195 configured to control a flow rate of the treatment gas supplied from the gas supply, wherein the controller executes a step of controlling a flow rate of the inert gas in each of the central region and the outer peripheral region, and a step of controlling a flow rate of the fluorine containing gas in each of the central region and the outer peripheral region through gas distribution orifices 160, 165 ( col 4, lines 44-67, col 5, lines 1-8, fig. 3)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han and Alayavalli by employing a conventional etching 
 gas includes a fluorine containing gas and an inert gas the reasonable expectation of success and to have employed the mass flow controller in Han and Alayavalli to execute a step of controlling a flow rate of the inert gas in each of the central region and the outer peripheral region, and a step of controlling a flow rate of the fluorine containing gas in each of the central region and the outer peripheral region in order to provide selected process gases and apportion the gas flow between the gas distribution/supply orifices as taught in Sung ( col 4, lines 43-60)
Regarding claim 8, the modified reference of Han would have disclosed that a silicon film on the substrate is etched (page 3, para 0043, page 7, para 0063)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 7,510,976) as applied to claims 13-14 above and further in view of Collins et al (US 6,238,588)
  The features of claim 13 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 15, Sung fails to specifically disclose the limitation of wherein the flow rates of the inert gas and the fluorine containing gas are controlled based on etching rates of a central part and an outer peripheral part of the substrate
   Collins discloses a method of processing a wafer comprises a step of supplying a treatment gas comprises of fluorine containing gas and an inert gas to etch a substrate (col 16, lines 5-15, col 18, lines 10-20), wherein the flow rates of the inert gas and the fluorine containing gas are controlled based on etching rates of a central part and an outer peripheral part of the substrate (col 8, lines 49-58)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sung’s method by adding a step of controlling the flow rates of the inert gas and the fluorine containing gas based on etching rates of a central part and an outer peripheral part of the substrate to achieve a more radially uniform etch rate distribution across the workpiece as taught in Collins (col 8, lines 49-54)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713